77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Anthony Joseph De ANTONI, a/k/a Tony Dean, Defendant--Appellant.
No. 95-7424.
United States Court of Appeals, Fourth Circuit.
Feb. 22, 1996.Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Anthony Joseph De Antoni, Appellant Pro Se.  Andrew George Warrens Norman, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to correct and/or modify his sentence.   We have reviewed the record and find no reversible error.   Appellant alleged that imposition of his sentence without parole under 21 U.S.C. § 848 (1988) was illegal.   The motion was properly denied because imposition of the sentence without parole is mandatory under 21 U.S.C. § 848(c) (1988).   In addition, Appellant alleged that his sentence should be vacated because the Government made a Fed.R.Crim.P. 35(b) motion to reduce Appellant's sentence from eleven to ten years without the presence of Appellant in court.   No error was committed when the district court granted the motion for reduction of sentence in accordance with former Fed.R.Crim.P. 35(b) because Appellant made the motion himself without opposition from the Government.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED